                                                                 USDC-SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT
                                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                 DOC#:
                                                                 DATE FILED: l?'/3      II~
 MARY CONNER, individually and as the
 representative of a class of similarly situated
 persons,

                              Plaintiff,                        No. 19-CV-9104 (RA)

                         V.                                             ORDER

 NOBULL, LLC,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court has been informed that the parties have reached a settlement in this case.

Accordingly, it is hereby:

         ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court's docket if the application to restore the

action is made within forty-five (45) days. Any application to reopen this action must be filed

within forty-five (45) days of this order, and any application filed thereafter may be denied solely

on that basis. If the parties seek to have the Court retain jurisdiction to enforce a settlement

agreement, the terms of the agreement must be placed on the public record and "so ordered" by

the Court within the same thirty-day period. See Hendrickson v. United States, 791 F.3d 354, 358

(2d Cir. 2015). The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:     December 3, 2019
           New York, New York


                                                   United States District Judge
